 In the Matter of B. F. GOODRICH COMPANY, EMPLOYERandPETRO-LEUM HAULERS, GARAGE, STATION AND PARKING ATTENDANTS LOCAL103,INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, A. F. L., PETITIONERCase No. 9-RC-547.Decided September 09, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before William Nai-mark, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner requests a unit of all service department employeesof the Employer at its retail stores in Cincinnati and Norwood, Ohio,and Covington, Kentucky, and all employees in the Employer's recapplant in Cincinnati, Ohio.The Employer contends that the singleunit sought by the Petitioner is inappropriate, and that only separateunits for each of the stores and the recap plant are appropriate.The Employer, in addition to the manufacture of tires and tubes,operates a number of retail stores throughout the country in whichit sells tires, tubes, and other automotive accessories.It has 9 storesin the Cincinnati, Ohio, area, of which but 3 are involved in this pro-ceeding.The Employer also has a recap plant adjacent to the Cin-cinnati store, where it recaps and retreads tires for the 9 retail storesand for its dealers.The unit sought by the Petitioner consists of 1386 N. L. R. B., No. 39.317 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of whom 4 are at the recap plant, 7 at the Cincinnati store,and one each at the other 2 stores.Each of the stores is operated inaccordance with the general policies laid down by the Employer, andeach is under the supervision of a store manager.The Cincinnatistore manager also supervises the recap plant.A retail stores super-visor is in over-all charge of the 9 stores and recap plant in theCincinnati district.The unit requested by the Petitioner does not conform to any geo-graphical pattern, nor does it embrace an administrative division ofthe Employer's operations.On the contrary, it is arbitrarily re-stricted to a portion of a single divisional operation of the Employer.The Petitioner has produced no evidence to justify a finding that threeof the nine stores-in the Cincinnati district and the recap plant bythemselves constitute an appropriate unit.We find, therefore, thatthe unit sought by the Petitioner is inappropriate,:, and, as the Peti-tioner has not made any alternative unit contention, we shall dismissthe petition..ORDERIT IS HEREBY ORDERED that the petition for investigation and certi-fication of representatives of employees of B. F. Goodrich Company,Cincinnati, Ohio, filed by Petroleum Haulers, Garage, Station andParking Attendants Local 103, International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America, AFL, be,and it hereby is dismissed.IMatter of C. Pappas Company, Inc.,80 N. L. R. B. 1272;MatterofWyeth, Incorporated,73 N. L.R. B. 684.